 

Case 4:19-cr-00690-JAS-LCK Document 42 Filed 10/10/19 Paga lofi

AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

United States of America,
Plaintiff,

VS.

Alexander True Norman,

Defendant.

 

 

 

=f TILED
——_____ RECEIVED

 

—____.. LODGED
=————___. COPY

 

 

 

OCT 10 2019

   

CLERK US DISTRICT GO
OUR
By DISTRICT OF ARIZONA

DEPUTY |

Case No.: CR 19-690-TUC-JAS (LCK)

WAIVER OF INDICTMENT

I understand that I have been accused of one or more offenses punishable by

imprisonment for more than one year. I was advised in open court of my rights and the

nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment and

consent to prosecution by information.

Date: Our: W, £419

2

Alexander True Norman
Defendant

Michael Jay Bl 0 q.
Joshua Fisher Itéh, Esq.

 

 

Attorneys fo efendant

—.

 

€d States MagistrateJudge
